DETAILED ACTION
	This office action is for the examination of reissue application 16/381,104 filed on April 11, 2019, of US Patent 9,620,180 (hereinafter “the '180 patent”) issued from application no. 14/722,158 (hereinafter “the '158 application”), responsive to the submission of a new declaration filed on February 15, 2022 (“Response”) in response to the Non-Final rejection mailed on November 15, 2021.  
	Claims 21-40 were pending.  Claims 21-40 are new claims added in this reissue application on April 11, 2019.  All original patent claims have been cancelled.  Cancelled original patent claims 1-6 have been rewritten as new claims 35-40.  The new declaration overcomes the rejection based on a defective reissue declaration.  Accordingly, the last remaining rejection is withdrawn.

Allowable Subject Matter
	Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 21-34, when considered in combination with other limitations of the claims, the prior art of record does not teach a memory controller that can send two different commands to two different types of memory devices where  the second command and a packet that includes a third command as an encapsulated command is sent to a conversion circuit wherein the conversion circuit is configured to send the third command to the second memory device and receive third data according to a second timing scheme.
With respect to claims 35-40, when considered in combination with other limitations of the claims, the prior art of record does not teach an electronic device with a memory controller the packet includes a header code, a tail code, and additional information, and the conversion circuit is configured to strip the header code and the tail code, and to access the second memory device using the additional information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992